309 So.2d 111 (1975)
In re Arthur E. BURGESS
v.
Faye Robertson BURGESS.
Ex parte Arthur E. Burgess.
SC 1127.
Supreme Court of Alabama.
February 27, 1975.
Frank M. Bainbridge, Birmingham, for petitioner.
Roderick Beddow, Jr. and James M. Fullan, Jr., Birmingham, for respondent.
MADDOX, Justice.
Petition of Arthur E. Burgess for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Burgess v. Burgess, 54 Ala.App. 396, 309 So.2d 107.
Writ denied.
HEFLIN, C. J., and MERRILL, JONES and SHORES, JJ., concur.